Name: Commission Regulation (EEC) No 178/86 of 28 January 1986 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 86 Official Journal of the European Communities No L 22/ 19 COMMISSION REGULATION (EEC) No 178/86 of 28 January 1986 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin it is therefore necessary likewise to alter the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 2961 /85 ; Whereas, pursuant to Article 394 of the Act of Accession of Spain and Portugal , the application to the new Member States of the Community rules introduced for the produc ­ tion of and trade in agricultural products and for the trade in certain goods resulting from the processing of agricul ­ tural products shall be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2131 /85 of 29 July 1985 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (2) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 2961 /85 (3), the period 1 November 1985 to 31 January 1986 they must be fixed anew for the period 1 February to 30 April 1986 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 176/86 of 28 January 1986 fixing the sluice-gate prices and levies for eggs (4) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75, in respect of the products specified in Article 1 of that Regulation, and the sluice-gate prices provided for in Article 5 thereof in respect of the like products, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 198 , 30 . 7. 1985, p. 52. O OJ No L 285, 25 . 10 . 1985, p. 23 . (4) See page 13 of this Official Journal . No L 22/20 Official Journal of the European Communities 29 . 1 . 86 ANNEX to the Commission Regulation of 28 January 1986 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CCT heading No Description Sluice-gateprice Import duty 1 2 3 4 I ECU/ 100 kg ECU/ 100 kg 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : II . Other (than unfit or rendered unfit for human consumption) : a) Ovalbumin and lactalbumin : 1 . Dried (for example, in sheets, scales, flakes, powder) 412,92 147,70 2. Other 55,38 20,01